MISONIX, INC.
1938 New Highway
Farmingdale, New York 11735




November 14, 2011


Mr. Richard A. Zaremba
c/o MISONIX, INC.
1938 New Highway
Farmingdale, New York 11735


Dear Richard:


I refer to the letter agreement, dated February 6, 2000 (the “Original
Agreement”), by and between you and MISONIX, INC. ("Misonix").  In recognition
of your past service to Misonix and as consideration for your future service to
Misonix, the Board of Directors of Misonix has authorized a modification to the
Original Agreement to provide that you will be entitled to an increased
severance payment upon a termination of your employment by virtue of a change of
control. Accordingly, we hereby agree with you as follows:


 
1.
The Original Agreement is hereby terminated in its entirety.

 
 
2.
(a) After a Change in Control of Misonix (as defined under subparagraphs 2 (b)
and (c) below), you shall be entitled to a one-time additional compensation in
an amount equal to a payment of twelve (12) months annual base salary. Such
additional compensation will be paid to you in a lump sum within sixty (60) days
after the date such Change in Control of Misonix takes effect and your
employment by Misonix or the acquiring company ceases (i) involuntarily on your
part or (ii) voluntarily on your part if you have suffered (x) a significant
diminution in your material duties and responsibilities without your express
prior written consent or (y) a reduction in your annual base salary.

 
(b) A “Change in Control of Misonix” shall be deemed to have occurred in the
event (i) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or group of
such "persons", without the consent of the Board of Directors of Misonix, is or
becomes a "beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of Misonix representing 50% or more of the
combined voting power of our then outstanding securities, or (ii) of a merger,
consolidation or other combination the result of which is the ownership by
shareholders of Misonix of less than 60% of the voting securities of the
resulting or acquiring entity having the power to elect a majority of the Board
of Directors of such entity.
 
 
 

--------------------------------------------------------------------------------

 
Mr. Richard Zaremba
November 14, 2010
Page 2
 
 
(c)  Notwithstanding anything in the foregoing to the contrary, no Change of
Control of Misonix shall be deemed to have occurred for purposes of this
Agreement requiring payment to you of the compensation referred to in
subparagraph 2(b) by virtue of (i) any transaction which results in you or a
group of persons which includes you, acquiring, directly or indirectly, 30% or
more of any class of voting securities of Misonix, or (ii) if you continue in
the employ of Misonix or the acquiring company more than nine (9) months
following the occurrence of an event which would otherwise constitute a Change
of Control of Misonix.


 
3.
This letter, together with Misonix’ current Employee Manual and other items,
form a complete and exclusive statement covering the terms of your employment
with Misonix. Misonix is an at-will employer. This at-will employment
relationship cannot be changed except in a writing signed by the Chairman or the
President and Chief Executive Officer of Misonix.  Nothing contained herein
shall modify the at-will nature of your employment by Misonix.

 


Kindly evidence your agreement with the foregoing by signing and returning the
enclosed duplicate copy of this letter.



 
Sincerely,
           
MISONIX, INC.
                   
By:
/s/ Michael A. McManus
     
Michael A. McManus, Jr., President
     
and Chief Executive Officer
 





ACKNOWLEDGED AND AGREED TO
AS OF THE DATE FIRST SET FORTH ABOVE


/s/ Richard A. Zaremba
Richard A. Zaremba



 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 